            Case 2:20-cv-00892-LPL Document 1 Filed 06/16/20 Page 1 of 13



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

U.S. EQUAL EMPLOYMENT                     )
OPPORTUNITY COMMISSION,                   )
                                          )
            Plaintiff,                    )                  Civil Action No. 2:20-cv-892
                                          )
      v.                                  )                  COMPLAINT
                                          )                  AND JURY TRIAL DEMAND
MOORE & MORFORD, INC.,                    )
                                          )
            Defendant.                    )
__________________________________________)

                                 NATURE OF THE ACTION

       This is an action under Title VII of the Civil Rights Act of 1964 and Title I of the Civil

Rights Act of 1991 to correct unlawful employment practices and to provide appropriate relief to

Charging Party Amelia Thompson, who was adversely affected by such practices. As alleged with

greater particularity in Paragraphs 1 through 42 below, the U.S. Equal Employment Opportunity

Commission (“EEOC”) alleges that Defendant Moore & Morford, Inc. (“Defendant”) subjected

Ms. Thompson to a hostile work environment because of her sex (female) and retaliation for

engaging in activities protected under Section 704(a) of Title VII.

                                JURISDICTION AND VENUE

       1.      This Court has jurisdiction over this civil action under 28 U.S.C. §§ 451, 1331,

1337, 1343, and 1345. This action is authorized and instituted pursuant to Section 706(f)(1) and

(3) of Title VII of the Civil Rights of 1964 (“Title VII”), as amended, 42 U.S.C. § 2000e-5(f)(1)

and (3), and Section 102 of the Civil Rights Act of 1991, 42 U.S.C. § 1981a.

       2.      Venue is proper in the U.S. District Court for the Western District of Pennsylvania

under 42 U.S.C. § 2000e-5(f)(3) and 28 U.S.C. § 1391(b) because the alleged unlawful
             Case 2:20-cv-00892-LPL Document 1 Filed 06/16/20 Page 2 of 13




employment practices were committed in the Commonwealth of Pennsylvania and within this

judicial district.

                                              PARTIES

        3.       Plaintiff EEOC is the agency of the United States of America charged with the

administration, interpretation, and enforcement of Title VII, and is expressly authorized to bring

this action under Section 706(f)(1) and (3) of Title VII, 42 U.S.C. § 2000e-5(f)(1) and (3).

        4.       Defendant is a corporation, incorporated in the Commonwealth of Pennsylvania,

that operates two steel fabrication plants in Westmoreland County, Pennsylvania. Defendant is

owned and managed by Richard Morford and James Morford.

        5.       At all relevant times, Defendant has continuously had at least 15 employees and

conducted business in the Commonwealth of Pennsylvania.

        6.       At all relevant times, Defendant has continuously been an employer engaged in an

industry affecting commerce within the meaning of 701(b), (g) and (h) of Title VII, 42 U.S.C. §§

2000e(b), (g) and (h).

                                 ADMINISTRATIVE PROCESS

        7.       More than thirty days prior to the institution of this lawsuit, Amelia Thompson filed

a charge of discrimination with EEOC alleging that Defendant violated Title VII by subjecting her

to a hostile work environment because of her sex (female) and retaliation for engaging in activities

protected under Title VII.

        8.       On February 21, 2020, EEOC issued to Defendant a Letter of Determination finding

reasonable cause to believe that Defendant violated Title VII regarding Ms. Thompson’s

employment and inviting Defendant to join with EEOC in informal methods of conciliation to



                                                   2
             Case 2:20-cv-00892-LPL Document 1 Filed 06/16/20 Page 3 of 13




endeavor to eliminate the discriminatory practices and provide appropriate relief to Ms.

Thompson.

        9.      EEOC engaged in communications with Defendant to provide Defendant an

opportunity to remedy the discriminatory practices described in the Letter of Determination.

        10.     EEOC was unable to secure from Defendant a conciliation agreement acceptable to

EEOC.

        11.     On April 24, 2020, EEOC issued to Defendant a Notice of Failure of Conciliation.

        12.     All conditions precedent to the institution of this lawsuit have been fulfilled.

                            GENERAL FACTUAL ALLEGATIONS

        13.     Ms. Thompson, a female, was employed by Defendant as a Welder from

approximately January 2018 until she was discharged on February 11, 2019.

        14.     During her employment with Defendant, Ms. Thompson worked in Defendant’s

Structural Division where she was the only female Welder.

        15.     Ms. Thompson was supervised by Foreman William Weiner (“Weiner”), who

possessed authority to suspend employees without pay and take other material employment actions

on behalf of Defendant.

        16.     Ms. Thompson also worked with a Defendant employee named Ron Gerda

(“Gerda”), who held the position of Fitter and was also supervised by Weiner.

        17.     Beginning on or about February 2018 and continuing through the date of her

discharge, Defendant subjected Ms. Thompson to a continuing course of unwelcome and offensive

harassment because of her sex (female), including but not limited to the following conduct:




                                                  3
Case 2:20-cv-00892-LPL Document 1 Filed 06/16/20 Page 4 of 13




(a) Between approximately February 2018 and February 2019, Gerda repeatedly called

   Ms. Thompson sexually degrading and gender-specific epithets, including “cunt,”

   “dumb bitch,” and “fat fucking whore.”

(b) On multiple occasions between approximately February 2018 and February 2019,

   Gerda told Ms. Thompson that “women don’t belong on the floor.”

(c) On multiple occasions between approximately February 2018 and February 2019,

   Gerda made offensive hand gestures (display of middle finger) toward Ms.

   Thompson and threw objects at her.

(d) Between approximately February 2018 and February 2019, Gerda repeatedly

   stacked steel beams in an unsafe manner and manipulated equipment for the

   purpose of creating unsafe or threatening work conditions for Ms. Thompson.

(e) Throughout Ms. Thompson’s employment, Gerda openly displayed calendars at

   Defendant’s plant that contained photographs of nude women.

(f) Ed Yuras, another male employee, stated to Ms. Thompson, “Suck my dick.”

(g) On multiple occasions, Weiner was present during the aforementioned sexual

   harassment and did not take any action to stop it from occurring. Instead, Weiner

   responded to the harassment by laughing and stating, “Women shouldn’t be on the

   line” and “Women shouldn’t be welding.”

(h) Beginning in approximately April 2018 and occurring on multiple occasions

   thereafter, Ms. Thompson complained to Weiner about Gerda’s sexually harassing

   conduct referenced above.




                                   4
Case 2:20-cv-00892-LPL Document 1 Filed 06/16/20 Page 5 of 13




(i) Upon information and belief, Defendant did not conduct an investigation, discipline

   Gerda, or take any other actions in response to Ms. Thompson’s complaints to

   Weiner.

(j) In approximately late April or early May 2018, Weiner approached Ms. Thompson

   when she was retrieving items from a private vehicle in Defendant’s parking lot,

   grabbed her by the shirt collar, and called her a “motherfucker.”

(k) After this incident with Weiner in approximately late April or early May 2018 and

   on multiple occasions thereafter throughout 2018, Ms. Thompson complained to

   Richard Morford about Weiner’s and Gerda’s sexually harassing conduct

   referenced above.

(l) Upon information and belief, Defendant did not conduct an investigation, discipline

   Weiner or Gerda, or take any other actions in response to Ms. Thompson’s

   complaints.

(m) In approximately late summer or fall 2018, a Defendant employee spread feces in

   the women’s bathroom and on Ms. Thompson’s personal belongings, including

   inside her welding hat. Ms. Thompson did not know the identity of the Defendant

   employee but concluded at that time that the individual was a male coworker. There

   were no female employees working on the plant floor at that time, nor were there

   any female employees at the facility who used the aforementioned bathroom except

   Ms. Thompson.

(n) Upon information and belief, the Defendant employee who spread feces in the

   women’s bathroom and on Ms. Thompson’s personal belongings was a male

   coworker of Ms. Thompson.

                                     5
         Case 2:20-cv-00892-LPL Document 1 Filed 06/16/20 Page 6 of 13




             (o) When Ms. Thompson reported this feces incident to Weiner, he directed her to clean

                up the feces herself and said that he would inform Richard and James Morford.

             (p) At no point did Defendant take prompt and reasonable corrective actions reasonably

                calculated to prevent or correct the harassment.

             (q) Defendant did not conduct any investigation of Ms. Thompson’s complaints made

                in 2018 about the aforementioned harassing conduct.

             (r) In 2018, Defendant did not conduct any investigations of complaints of potential or

                alleged sexual harassment regarding the facility where Ms. Thompson worked.

             (s) At no time during Ms. Thompson’s employment did Defendant ever discipline any

                employee for engaging in the aforementioned harassing conduct.

             (t) Defendant did not have an effective sexual harassment policy or complaint

                procedure.

             (u) At no time during Ms. Thompson’s employment did Defendant ever provide

                training sessions to its employees concerning sexual harassment, prohibitions of

                sexual harassment, or procedures for making sexual harassment complaints.

             (v) At no time during Ms. Thompson’s employment did Defendant ever take active

                steps to monitor the work environment to ensure the absence of sexual harassment

                and retaliation for complaints of sexual harassment.

       18.      After Ms. Thompson began reporting Weiner’s and Gerda’s aforementioned

harassing conduct, Weiner treated her significantly worse because of her reporting of the

harassment. Weiner grabbed Ms. Thompson by the shirt collar and called her a “motherfucker,”

repeatedly yelled at her, increased his workplace surveillance of her, denied her tools and



                                                  6
            Case 2:20-cv-00892-LPL Document 1 Filed 06/16/20 Page 7 of 13




equipment that she needed to do her job, and refused to give her a new welding coat when she

needed one to do her job.

          19.   On approximately January 29, 2019, Weiner reassigned Ms. Thompson to work in

the paint yard despite his knowledge that she had just returned from sick leave and was still

recovering from pneumonia.

          20.   Ms. Thompson immediately complained to Richard and James Morford about her

reassignment to the paint yard, but they did not overrule Weiner’s decision or modify that work

assignment and instead told her to do whatever Weiner instructed her to do.

          21.   After Defendant reassigned Ms. Thompson to the paint yard, she called Deborah

Veitch (“Veitch”), Defendant’s Office Manager and Human Resources officer, and asked to file a

grievance against Weiner and Gerda. Veitch failed or refused to address Ms. Thompson’s

complaint.

          22.   On February 5, 2019, Ms. Thompson contacted and communicated with EEOC,

thereby initiating the process for filing an EEOC Charge of Discrimination regarding sex

harassment/discrimination and retaliation. At that time, Ms. Thompson submitted to EEOC a

written     communication   about   her      employment   with   Defendant    that   averred   sex

harassment/discrimination and retaliation.

          23.   Two days later, on February 7, 2019, Ms. Thompson met with Richard Morford

and James Morford. During this meeting, Ms. Thompson complained about Weiner’s and Gerda’s

harassment and also informed the Morfords that she had already contacted EEOC about the

harassment and had begun the process of filing an EEOC Charge.

          24.   Approximately four days later, on February 11, 2019, Defendant informed Ms.

Thompson that she was discharged, effective February 8, 2019.

                                                 7
          Case 2:20-cv-00892-LPL Document 1 Filed 06/16/20 Page 8 of 13




       25.     Defendant discharged Ms. Thompson from her employment because she

communicated with EEOC and had complained about the sexual harassment she experienced while

employed by Defendant.

                                      CAUSES OF ACTION

                    COUNT I: Hostile Work Environment Because of Sex

       26.     EEOC repeats and incorporates by reference the factual allegations set forth in

Paragraphs 1-25.

       27.     Defendant subjected Ms. Thompson to unlawful employment practices in violation

of Section 703(a) of Title VII, 42 U.S.C. § 2000e-2(a), by creating a hostile work environment

because of her sex (female).

       28.     The discriminatory practices described above were unwelcome; because of sex;

offensive; and sufficiently severe or pervasive, both objectively and subjectively, to alter the terms

or conditions of employment for Ms. Thompson.

       29.     Defendant is vicariously liable for the sexual harassment committed by its

supervisory employees.

       30.     Defendant knew or reasonably should have known about the sexual harassment

committed by its employees but failed to take prompt action reasonably calculated to ending the

harassment and preventing its recurrence.

       31.     The effect of the practice(s) complained of in Paragraph(s) 26 through 30, above,

has been to deprive Ms. Thompson of equal employment opportunities and otherwise adversely

affect her status as an employee because of her sex (female).

       32.     The unlawful employment practices described above were intentional.



                                                  8
           Case 2:20-cv-00892-LPL Document 1 Filed 06/16/20 Page 9 of 13




         33.    The unlawful employment practices described above were done with malice or

reckless indifference to the federally protected rights of Ms. Thompson.

                      COUNT II: Retaliation for Engaging in Protected Activity

         34.    EEOC repeats and incorporates by reference the factual allegations set forth in

Paragraphs 1-25.

         35.    Ms. Thompson engaged in protected opposition to employment practices made

unlawful by Title VII, including, among other ways, by complaining to Defendant’s supervisors,

managers, and owners about the discrimination and harassment she experienced.

         36.    Ms. Thompson made a charge of discrimination and engaged in participation in

EEOC proceedings under Title VII.

         37.    Defendant took adverse actions against Ms. Thompson, among other ways, by (a)

yelling at her, (b) denying her tools and equipment that she needed to do her job, (c) monitoring her

activities, (d) physically assaulting her, (e) forcing her to clean feces in the women’s bathroom, (f)

reassigning her to different and undesirable work, and (g) discharging her.

         38.    Defendant took adverse actions against Ms. Thompson (a) because of her protected

opposition to employment practices made unlawful by Title VII in the manner described in

Paragraphs 1 through 25, above; and/or (b) because of her making of an EEOC Charge and

participation in a proceeding under Title VII in the manner described in Paragraphs 22 and 23,

above.

         39.    Defendant engaged in unlawful employment practices in violation of Section

704(a) of Title VII, 42 U.S.C. § 2000e-3(a), by subjecting Ms. Thompson to the adverse actions

referenced above.

         40.    The effect of the practice(s) complained of in Paragraph(s) 34 through 39, above,

                                                  9
         Case 2:20-cv-00892-LPL Document 1 Filed 06/16/20 Page 10 of 13




has been to deprive Ms. Thompson of equal employment opportunities and otherwise adversely

affect her status as an employee because of her conduct protected under Section 704(a) of Title

VII, 42 U.S.C. § 2000e-3(a).

       41.     The unlawful employment practices complained of above were intentional.

       42.     The unlawful employment practices complained of above were done with malice

or reckless indifference to the federally protected rights of Ms. Thompson.

                                     PRAYER FOR RELIEF

       Wherefore, EEOC respectfully requests that this Court:

       A.      Grant a permanent injunction enjoining Defendant, its officers, agents, servants,

employees, attorneys, and all persons in active concert or participation with Defendant, from

engaging in, or failing to take prompt and reasonable corrective and preventive action in response

to, sex-based harassing conduct and other employment practices that discriminate because of sex.

       B.      Grant a permanent injunction enjoining Defendant, its officers, agents, servants,

employees, attorneys, and all persons in active concert or participation with Defendant, from

retaliating against any individual who engages in protected activity under Title VII, including but

not limited to (1) individuals who report instances of sex-based harassment and discrimination or

who fail or refuse to acquiesce to such conduct; and (2) individuals who make a charge, testify,

assist, or participate in any manner in an investigation, proceeding, or hearing under Title VII.

       C.      Order Defendant to institute and carry out policies, practices, and programs that

provide equal employment opportunities and ensure Defendant’s operations are free from sex-

based harassment, sex discrimination, and retaliation, including but not limited to: (1) the

institution of effective anti-harassment, discrimination, and retaliation policies; (2) the institution

of effective complaint procedures; (3) mandatory training on sex-based harassment/discrimination

                                                  10
          Case 2:20-cv-00892-LPL Document 1 Filed 06/16/20 Page 11 of 13




and retaliation for all employees; and (4) mandatory training on conducting investigations for all

human resources personnel and managerial or supervisory employees who conduct such

investigations.

         D.       Order Defendant to submit periodic reports to EEOC (1) identifying all complaints

or observations of alleged sex-based harassment, sex discrimination, and/or retaliation for

engaging in protected activity under Title VII that are received by Defendant and any corrective

actions taken in response to those complaints or observations and (2) verifying completion of

training required by mandatory injunction.

         E.       Order Defendant to make whole Ms. Thompson by providing appropriate backpay

with prejudgment interest, in amounts to be determined at trial, and other affirmative relief

necessary to eradicate the effects of its unlawful employment practices, including but not limited

to reinstatement or front pay in lieu of reinstatement.

         F.       Order Defendant to make whole Ms. Thompson by providing compensation for past

and future pecuniary losses resulting from the unlawful employment practices described in

Paragraphs 13 through 42, above, which were incurred as a result of Defendant’s conduct, in

amounts to be determined at trial.

         G.       Order Defendant to make whole Ms. Thompson by providing compensation for past

and future non-pecuniary losses resulting from the unlawful practices described in Paragraphs 13

through 42, above, including emotional pain, suffering, inconvenience, loss of enjoyment of life,

and humiliation, in amounts to be determined at trial.

         H.       Order Defendant to pay Ms. Thompson punitive damages for its malicious and

reckless conduct described in Paragraphs 13 through 42, above, in amounts to be determined at

trial.

                                                 11
Case 2:20-cv-00892-LPL Document 1 Filed 06/16/20 Page 12 of 13
Case 2:20-cv-00892-LPL Document 1 Filed 06/16/20 Page 13 of 13
